Citation Nr: 1456786	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

The Veteran is represented by:  Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to November 1979 and from November 1990 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total rating based on individual employability to due service-connected disability (TDIU) are addressed in the remand portion of the decision below.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a compensable initial rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to issue of entitlement to a compensable initial rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During the October 2014 hearing, the Veteran's expressed a desire to withdraw the claim of entitlement to a compensable initial rating for bilateral hearing loss.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remain no allegations of error of fact or law for appellate consideration with respect to this claim. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to a compensable initial rating for bilateral hearing loss and it is dismissed.


ORDER

The issue of entitlement to a compensable initial rating for bilateral hearing loss is dismissed.


REMAND

Pursuant to the claim of entitlement to an initial rating in excess of 50 percent for PTSD, the Veteran was provided a VA examination in January 2012.  Following this examination, evidence associated with the claim file demonstrated that the Veteran's PTSD worsened.  Specifically, an April 2013 private treatment reports show that the Veteran's PTSD is "severe" and scored a 9 on a 10-point severity scale, whereas the January 2012 VA examiner characterized the Veteran's PTSD as "moderate."  Additionally, the Board finds that a question remains as to the symptoms that are specifically attributable to the Veteran's PTSD versus other diagnoses of record.  In particular, the evidence of record dated after the January 2012 VA examination includes diagnoses of a seizure disorder and schizo-affective disorder.  Consequently, the Board finds that the January 2012 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected PTSD, especially in light of the subsequently dated evidence.  As such, in order to comply with VA's duty to assist, the Board finds that a remand is required to afford the Veteran a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With respect to the claim of entitlement to TDIU, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the claim of entitlement to TDIU is "intertwined" with the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  Consequently, the Board finds that the claim of entitlement of TDIU must be remanded for adjudication contemporaneous to that of the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a VA examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD.  The examiner must also enter complete multi-axial diagnoses, and assign a Global Assessment of Functioning score due solely to the service-connected PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  In so doing, the examiner must differentiate the Veteran's PTSD symptoms from the symptoms attributable to the Veteran's nonservice-connected disabilities, including, but not limit a seizure disorder and schizo-affective disorder, if possible.  If the examiner cannot differentiate the Veteran's PTSD symptoms from the symptoms attributable to the Veteran's nonservice-connected disabilities, the examiner must so state.
 
2.  The RO must provide the Veteran with a VA examination with respect to his claim of entitlement to TDIU.  The examiner should elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disorders prevent him from securing or following substantially gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The examiner is advised that the Veteran's service-connected disabilities are PTSD, bilateral hearing loss, and tinnitus.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


